Title: To James Madison from James Monroe, [14] December 1803
From: Monroe, James
To: Madison, James



No. 18.
Sir
London, December [14] 1803.
I have just received your circular letter of October 22d. with a copy of the President’s message to the Congress at the commencement of the session. It is with the highest satisfaction I learn, that the treaty and conventions with France are ratified by the President with the advice of the Senate; that the ratifications are exchanged; and that the ceded territory will be taken possession of immediately by our troops. These events are of incalculable advantage to our country, as they secure to us the great object on which its happiness is so dependant. By taking possession of the territory the business may be considered as essentially concluded. It is impossible that we should ever be disturbed in the enjoyment of it. Spain will never be able to molest us, if she should have the inclination: nor can any other power be so disposed, if it had the ability. The promptitude and decision with which the object is pursued, will I am persuaded reflect much honor on our councils, while it produces the happiest effect in our concerns with every European power. Had the President hesitated to take possession of the country, other powers might have been prompted thereby to intermeddle in the affair. Good offices might have been offered us by some to pursue the object; while she might have been encouraged by others to oppose us in it. But by taking immediate possession, all political calculation or speculation respecting either party is at an end. We want no aid of any power to secure us in it, and certainly none will be offered her to turn us out of it. Our title under our treaty with France is as good to Louisiana, as it is under our revolution and charters to any portion of the Old States, and I would as soon submit to negociation a question relative to the one as the other.
The President’s message to Congress has I think produced a good effect here. It has been published in all the papers and criticised in one only, which is inclosed. A principal ground of objection in that is, the application of the term “enlightened” to the government of France, which the writer tortures into the expression of an Opinion on the merits of the controversy between these powers. The sentiment has not been adopted by any other editor, nor have I heard it expressed in conversation. All impartial persons seem aware that the phrase is applicable only to the great transaction between the two countries, to which it specially refers, and tho’ a handsome, was nevertheless a fair and candid comment on the motives which govern⟨e⟩d the councils of France in the part she acted in it. The Strong manner in which it announces a resolution to observe an impartial neutrality in the present war, and to cultivate the friendship o⟨f⟩ the parties to it, by fair and honorable means, appears to give satisfaction to all.
I have lately presented a note to this government on the impressment of our seamen, of which I send you a copy. It is founded as you will see on a report of Mr. Erving, which being drawn on due consideration, and appearing well adapted to the object, I did not enlarge on it. I expect soon to get a satisfactory answer to it; though as it goes to an object, in detail, of great importance to them, especially at this moment, it is natural to infer that it will be referred to the Admiralty, and be a subject of much deliberation in their councils. In conversations with the Ministers which were frequent before the note was presented, I had assurances that any communications I might find necessary to make them on the subject would be duly attended to. I thought it better to present a note than to rely on informal conversations alone, since altho’ by the latter mode occasional accomodations, in special cases, may be obtained, yet by the former only can any useful principles or regulations be established for the common interest and harmony of the two countries. You will, I am persuad⟨ed,⟩ find by the communication, that altho’ our rights and views are sufficiently explained and vindicated, yet no specific point is positively insisted on. If this government accedes to what we have a just right to claim, its conduct will be the more deserving of our esteem, since by the mode of application it will be the more voluntary, than under a stronger pressure. By the mode nothing is conceded on our part, so that I have it in my power to take the course which you shall instruct, on a view of all the circumstances which merit attention, in the present juncture of affairs.
Whether Russia or any other power will take part in the war seems to be quite uncertain. Great reliance has been placed on Russia here of late, but not on ground sufficiently satisfactory that I have seen; tho’ it is possible that others may be better informed on that head. All the powers on the continent, especially those in the neighborhood of France, were so exhausted by the late war, that I am persuaded they will not embark in it, unless some very favorable occasion should invite them, or urgency in other respects make it inevitable. Much may depend on the issue of the projected invasion, whether it succeeds, fails, or is declined: and as much must depend also in either case on the circumstances attending it, it would be vain to hazard any Conjecture on events so contingent. I see no symptom which indicates any immediate change being likely to take place in the Ministry; nor is there any thing more doubtful, than of what characters it woud be composed should one take place. The respective parties, at whose head are Mr. Pitt and Mr. Fox, have opposite views. The first seems to be friendly to a vigorous prosecution of the war, and a support of the high prerogatives of the crown; the second to peace and a reform. The ministry seems to have compromitted itself with neither as yet, while by pursuing the war it has the support in a certain degree, of the first, and by its moderation and amiable deportment, in a certain degree also, of the other; so that any conjectures on this point would likewise be equally vague. I am happy to observe that I see no reason to suppose that there would be any alteration in the conduct of this government towards us under any change which might possibly take place in the Ministry. I am, Sir, with great respect and esteem, Your most obedient servant
Jas. Monroe
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 12); letterbook copy and letterbook copy of enclosure (DLC: Monroe Papers). RC in a clerk’s hand, signed by Monroe; docketed by Wagner as received 29 Mar. RC dated December 1803; date assigned on the basis of Wagner’s docket on enclosures. Letterbook copy dated 15 Dec. 1803. For enclosures, see nn. 2 and 3.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:562.



   
   Monroe presumably enclosed a copy of the 8 Dec. 1803 London Courier and Evening Gazette, which contained an editorial criticizing Jefferson’s 17 Oct. 1803 message to Congress as laudatory of France and condemnatory of Great Britain. The editor commented that France gave up Louisiana “that she might be the more able to fight Great Britain, not that she might do justice, or promote the ‘interests’ of the United States.”




   
   Monroe enclosed a copy of Monroe to Hawkesbury, 28 Nov. 1803 (1 p.; docketed by Wagner; letterbook copy dated 29 Nov.), with which Monroe transmitted “a communication from Mr. Erving, consul of the United States for the port of London, and agent for the relief and protection of their seamen.” Monroe believed the subject merited early attention and trusted that the British government would adopt such measures as would “comport with the reasonable and just claims of the United States.” Monroe also enclosed two copies of Erving to Monroe, 5 Nov. 1803 (first copy 10 pp.; docketed by Wagner as “rec’d in J. Monroe’s 14 Decr. 1803”; second copy 7 pp.; docketed by Wagner as “Recd. in J. Monroe’s No. 18”), in which Erving informed Monroe of all that had occurred relative to U.S. interests since the commencement of the war so that Monroe might decide what measures to pursue for the more effective security of U.S. citizens and protection of U.S. navigation. Erving enclosed an abstract from his registry (not found) showing that since 12 Mar. 1803 he had applied for the release of 606 seamen claiming to be U.S. citizens, of whom 140 had been discharged. The remainder were detained for various causes or else the applications had not yet been answered. He stated that he had applied for discharge on the best evidence the men provided of citizenship but that the Admiralty held different ideas of citizenship from his own. Erving based his applications on the following grounds: (1) The seaman was taken from an American vessel. (2) The seaman had a special protection from the collector of customs in a U.S. port according to the form prescribed, or (3) he had been included on the certified crew list required by the law passed by the last Congress, from which he enclosed an extract (not found), which became effective on 1 May. The required list included the physical description, place of birth, and residence of every crew member and was issued by the customs collector on the master’s oath. Or (4) the seaman had a certificate from a U.S. consul. Many men had these because they were at sea when the war broke out and therefore did not have certificates of their own and were not named on a crew list. Consuls being official characters, Erving argued, consular certificates should carry as much weight as any other official document. Many consuls in British ports had been issuing certificates on sufficient proof to U.S. sailors who were without protections.



   
   The Admiralty had rejected presence on a U.S. vessel, inclusion on the crew list, and possession of consular certificates as reasons for discharge. Collectors’ certificates were admitted with frequent exceptions, such as minor discrepancies in physical descriptions. Men who had taken the king’s bounty or married and settled in Great Britain were also rejected. British subjects who had taken salaries or signed contracts to serve on U.S. ships or married and settled in America were not excused from British service. If the principle by which the British seized men was sound, Erving argued, it should be reciprocal. The impressments had stripped U.S. ships of crews and in some cases endangered both ship and cargo. Vessels entering the Thames had frequently been deprived of so many men that the masters had to hire others just to get up to London.



   
   Erving submitted, from among the great number of letters, certificates, protests, and various representations, the following (not found): “Paper No. 2” was the protest of Captain Williston of the Superb of Philadelphia, enclosed in a letter from Mr. Moyle, consular agent at Portsmouth. Williston’s brother and five other men were impressed from the Superb, which was fired on by the British vessel Galatea. Williston was forced from his ship by armed men, personally abused, and cut with a saber on board the Galatea. Stores were taken from the Superb by members of the Galatea’s crew. “Paper No. 3” was a letter from Captain Colley of the ship Monticello, describing the abusive treatment he received from Captain Parker of the British ship Amazon. The Monticello was taken off course and deprived of a seaman by Parker and later had four more men taken by Capt. Lord Proby of the Amelia. Colley could not proceed on his voyage for want of hands. “Paper No 4” was the protest of Captain Bowditch and the mate of the brig Mary of Connecticut, stating that two crew members had been impressed by Captain Sutton of the Mars. Bowditch was forced to draw bills of exchange for the wages of the men taken. “Paper No. 5” was a letter from Capt. Alexander Thorndike of the ship Alexander Hodgson. Captain Richards of the Victorieuse detained the Alexander Hodgson for adjudication, refused to send the ship into the nearest port, and took the whole crew, officers excepted, from the ship and forced them to work on the Victorieuse. Thorndike said he had been notified that his entire crew would be detained for British service unless he produced proof of their citizenship, which he could not do, having left the U.S. in a time of peace. The certified crew list had been taken by Richards. “Paper No. 6” was the protest of Elijah Smith of the ship Mercury, boarded in the river by an impress boat under a Mr. Scott and a naval lieutenant. Smith was treated abusively, and crew members of the impress boat fired on the Mercury with muskets. The impress officer came on board, threatened to kill Smith, then compelled him into the boat along with passengers Dewees, “a very reputable Merchant of Baltimore,” and Avery. Dewees was afterward “hoisted out of the boat, by a rope fixed round his Neck, and by which he was nearly strangled.” With the paper was a letter from Dewees confirming Smith’s statement and the certificate of Lancelot Atkinson, a British passenger, confirming both statements. “Paper No. 7” was a letter from Moses Inglee of the Eliza of Massachusetts, “setting forth the Violence of Captain Reed of the Private Ship of War James of Liverpoole and stating that sundry articles were taken from his Ship by the People of the James.” “Paper No. 8” was “the Affidavit of William or James Orn or Orr,” stating that he had been held on board the Charger under Captain Blow, “who to compel him to enter threatne⟨d to⟩ flog him.”



   
   Erving had endeavored to obtain from the Admiralty the precise rules they followed with regard to the U.S. but had been unable to do so. He had made no representation “On t⟨he⟩ Subject of the aforestated and other outr⟨ages⟩,” thinking them of a nature more properly to be laid before Monroe.


